UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SHEILA WOLK,

                                 Plaintiff,
                                                                 19-CV-2053 (CM)
                     -against-
                                                                      ORDER
 STEPHEN ORMEROD,

                                 Defendant.

COLLEEN MCMAHON, Chief United States District Judge:

        By order dated February 12, 2019, Magistrate Judge Nathaniel J. Fox directed Plaintiff to

file: (1) proposed findings of fact and conclusions of law; and (2) a memorandum of law. See

Wolk v. Ormerod, No. 18-CV-3020 (VSB) (KNF) (ECF No. 28). On March 5, 2019, Plaintiff

filed proposed finding of facts and conclusions of law and an affidavit. (Id. at ECF Nos. 29-30.)

        On the same day, the Clerk of Court received from Plaintiff a separate mailing that

included: (1) a copy of her complaint in the 18-CV-0320 matter; (2) a copy of the findings of fact

and conclusions of law; and (3) a copy of the affidavit. See No. 19-CV-2053 (UA) (ECF Nos. 1-

3.) She also attached a certificate of service and included the 18-CV-0320 docket number in the

caption. See No. 18-CV-3020 (ECF No. 1 at 22). Plaintiff did not submit an application to

proceed in forma pauperis or pay the filing fees with this submission. The Clerk of Court opened

the complaint as a new civil action.

        After reviewing this recent submission, the Court concludes that Plaintiff did not intend

to file a new civil action.

                                              CONCLUSION

        The Clerk of Court is directed to administratively close this action, No. 19-CV-2053.
       The Clerk of Court is also directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    March 26, 2019
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                  2
